Opinion of the Court
PER Curiam:
The accused petitioned this Court for review of his conviction by a special court-martial. The record of trial' shows that as to specification 3, Charge-I, evidence that the accused refused to' *768make a pretrial statement in reliance on his rights under Article 31, Uniform Code of Military Justice, 10 USC § 831, was improperly admitted. United States v Kowert, 7 USCMA 678, 23 CMR 142. Accordingly, the petition for review is granted and the decision of the board of review as to specification 3, Chai'ge I, and the sentence is set aside. The record of trial is returned to the board of review for reconsideration. In its discretion it may dismiss specification 3, Charge I, and reassess the sentence on the basis of the remaining findings of guilty or order a rehearing on that specification and the sentence.